PER CURIAM.
Eor the reasons given in the case of McKown v. Oppenheimer (decided at the present term) 111 N. Y. Supp. 609, it is clear that the defendant herein had no right either to a stay of proceedings- or a dismissal of the action by reason of the failure of the plaintiff to pay the costs entered in a judgment against him in a prior action. It also appears from the record that, after the court refused the defendant’s motion to grant a stay or to dismiss the action, the defendant withdrew from further participation in the trial, and the plaintiff took an inquest, and thereupon entered a judgment. Such judgment was, therefore, one taken by default, and from such a judgment no appeal lies.
Appeal dismissed, with costs.